DETAILED ACTION
Notice to Applicant
In the amendment dated 11/29/2022, the following has occurred: Claims 1-3, 5-8, and 10 have been amended; Claims 11 and 12 have been added.
Claims 1-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 6 have been amended to require “multiple wires” wherein “in each portion of the flexible [printed] circuit board configured to be attached to a battery […] the multiple wires are provided only on one surface of the base film.” It is unclear what the metes and bounds of the claimed “each portion […] configured to be attached to a battery” are, because the claim as written seems to require that the identified “multiple wires” are severally “provided only on one surface of the base film” in each portion. That is, the claim appears to require that the identified multiple wires are each provided in the “portions” attached to each battery cell, despite the specification indicating that only one, or at most a few, of the multiple wires are provided at each “portion.” This ambiguity is compounded by the definition of a “first region apart from a second region” and the limitation requiring “some” but not all of “multiple wires” to connected via “multiple conductive portions.”  
	The requirement for “a first region apart from a second region” on which “[all of] the multiple wires are provided on each surface of the base film” seems to conflict with the later limitation in which “some” but not all of the multiple wires are connected via “multiple conductive portions.” That is, the first limitation seems to require all of “the multiple wires” be on both surfaces of the base film, while the second limitation seems to rule out all of “the multiple wires” being on both sides of the base film. It is therefore unclear how the various parts of the claim relate to themselves. The drawings appear to show embodiments in which multiple wires are provide along the top of a base film, some of those wires connect to battery cells in regions close to the individual batteries, wherein in a region far from the battery connection regions, some of the multiple wires are provided on an opposite side, crossing over other of the multiple wires, and are connected on either side via conductive vias. The claims as written, however, are broader than the disclose embodiment described here, inadequately delimiting the claimed structural relations between e.g. “the multiple wires” and other components. The Office has interpreted the claims as require some arbitrary “first region” with wire traces on both sides, as well as some arbitrarily designated “second” region have “portions of the flexible circuit boar configured to be attached to batteries” wherein there is only at least one wire on one side of the film base. 
	Claims 5 and 10 refer to “the wires” which lack a clear antecedent basis. The phrase “the wires on the one surface of the base film and the wires on the other surface of the base film are […] electrically connected to each other at multiple locations” is indefinite because it is unclear whether each one-to-one correspondence of a wire requires multiple connections or whether multiple wires have only a single one-to-one correspondence connection point. The dependent claims are rejected for depending on rejected independent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (US 2020/0020919 to Makino).
	Regarding Claims 1 and 6, Makino teaches:
a flexible printed circuit board comprising a base film 35 and multiple wires 36 formed on the base film wherein each portion of the flexible circuit board configured to be attached to a battery including multiple cells, the multiple wires are provided only on one surface of the base film with a connector fixed at an end portion of the of circuit board (Fig. 6, paras 0065-0068)

    PNG
    media_image1.png
    515
    640
    media_image1.png
    Greyscale


at at least part of a first region (30), apart from a second region where the batteries are attached to the wires,  multiple wires are provided on each surface of the base film, which has been folded over and bonded to form an opposite surface (Figs. 6-8, para 0072)
and the flexible printed circuit board further includes “multiple conductive portions”  configured to electrically connect some of the multiple wires on the top surface to multiple wires on the bottom surface via a fold (Fig. 6, para 0072)
	Regarding Claims 5 and 10, Makino teaches:
wherein the multiple conductive portions are provided such that multiple wires have a one-to-one correspondence connection to wires on the opposite side of the film (Fig. 6)
	Regarding Claim 11-12, Makino teaches:
wherein multiple wires on one surface cross past multiple wires on the other surface in plan view (Fig. 6)
Claim Rejections - 35 USC § 103
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2020/0020919 to Makino) in view of Nomoto (US 2014/0370343 to Nomoto et al.) and Casson (US Patent No. 5,502,889 to Casson et al.).
	Regarding Claim 2-3 and 7-8, Makino teaches:
multiple branch portions (see figs.)
	Makino does not teach:
the structure of the substrate film in any detail
wherein the conductive portions are formed in through-holes with a reinforcing plate attached to a third region in which the multiple through-holes are arranged
a reinforcing film provided on each of the multiple branch portions
	Nomoto, however, from the same field of invention, teaches a flexible circuit board with connections to battery cells similar to Makino, wherein the connection portion includes a reinforcing plate 23a at the site of a conductive via, wherein some of the traces are on the top surface and some are on the bottom surface (Fig. 3a, paras 0096-0097), and wherein the wires are connected via the conductive portion such that wire leads are on both sides of the circuit board substrate (Fig. 8, paras 0147-0151). It would have been obvious to one of ordinary skill in the art to provide the layered film structure disclosed in Nomoto, including reinforcing film/plate at through holes and at branch points, with the motivation to strengthen the overall structure of the traces on the circuit board. 	
	Casson, also from the same field of invention, teaches plated conductive through holes for connecting conductive traces on opposite sides of a circuit board (Figs. 1a-c), and teaches that such double-sided circuits provide more room to accommodate traces and parts with sufficient spacing (columns 1-2). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a dual-sided circuit board with conductive vias away from the cell connection towards the controller or other gathering point on the circuit board as an alternative to the folding method disclosed in Makino (see e.g. bottom of column 1 to top of column 2 of Casson, discussing density advantages of using conductive vias) or to provide ways of crossing conductive vias on opposite surfaces in order to shorten overall conductive trace length, thereby saving on material costs (e.g. copper). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2020/0020919 to Makino) in view of Ota (US 2019/0044197 to Ota et al.).
	Regarding Claims 4 and 9, Makino does not explicitly teach:
a bending portion allowing expansion and contraction in a longitudinal direction 
	Ota, however, from the same field of invention, regarding a printed circuit board, teaches bending portions 21e (Figs., para 0028). It would have been obvious to provide such bending portions in the circuit board of Makino with the motivation to increase the slack and improve tolerance for connections in a battery pack.
Response to Arguments
Applicant’s arguments submitted 11/29/2022 have been considered. In response to the amendments submitted therewith, the claims have been rejected in view of § 112 for being indefinite. The rejections have also been modified to rely on Makino, which appears to anticipate the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723